DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,150,253 to Watanabe et al. (hereinafter Watanabe).

    PNG
    media_image1.png
    553
    745
    media_image1.png
    Greyscale

Annotated Figure 5
Regarding claim 1, Watanabe discloses a front structure of a vehicle body (see Figure 1), comprising: a pair of left and right front side frames (11; see Figures 1 and 2) extending to a front of a vehicle on a front side of a vehicle compartment; a subframe (22) erected below the pair of front side frames; and a vehicle compartment (area of 1 in Figure 1) front structure body (see Figure 1) arranged in a front portion of the vehicle compartment, wherein the subframe comprises: a subframe body (22) supporting a mounted component (25); and a rear fastening portion (22u) fastened to the vehicle compartment front structure body in a rear region of the subframe body (see Figure 5), wherein the rear fastening portion (22u) comprises: a tubular body (22u, see Figure 5) through which a bolt (31) penetrates in a vertical direction; and a convex portion (29; see also above Annotated Figure 5) which protrudes from the tubular body to a vehicle rear side, wherein the vehicle compartment front structure body comprises: a support plate (35; see Figure 8) extending substantially horizontally in which the tubular body is fastened to a lower surface of the support plate by the bolt (31); and a fall restricting wall (10a) which faces the convex portion from the vehicle rear side at a position rearward of a fastening portion of the support plate (35) fastened with the bolt (31) and against which the convex portion is pressed when an impact load is input from the front of the vehicle (see Figure 21 which shows the subframe during an impact).
Regarding claim 2, Watanabe discloses the convex portion (29) comprises: a contact surface (top of 29) which comes into contact with the fall restricting wall (10, 10a) when the impact load is input from the front of the vehicle (see Figures 20-21 which show the subframe during impact); and an upper inclined surface (see Figure 15 between 22u and 29) which inclines downward from an upper region of the tubular body (22u) toward the vehicle rear side and connects the upper region and the contact surface (see Annotated Figure 5 above).
Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,150,252 to Yasui et al. (hereinafter Yasui).

    PNG
    media_image2.png
    558
    784
    media_image2.png
    Greyscale

Annotated Figure 17
Regarding claim 1, Yasui discloses a front structure of a vehicle body (see Figure 4), comprising: a pair of left and right front side frames (11, 12; see Figure 4) extending to a front of a vehicle on a front side of a vehicle compartment; a subframe (22) erected below the pair of front side frames; and a vehicle compartment front structure body (2) arranged in a front portion of the vehicle compartment, wherein the subframe comprises: a subframe body (22) supporting a mounted component (39); and a rear fastening portion (15, see Figure 13) fastened to the vehicle compartment front structure body in a rear region of the subframe body (22), wherein the rear fastening portion (15) comprises: a tubular body (44) through which a bolt (45) penetrates in a vertical direction (see Figure 17); and a convex portion (see Annotated Figure 17 above) which protrudes from the tubular body (44) to a vehicle rear side, wherein the vehicle compartment front structure body (2) comprises: a support plate (47; see also Annotated Figure 17 above) extending substantially horizontally in which the tubular body is fastened to a lower surface (see Figures 14 and 17) of the support plate by the bolt (45); and a fall restricting wall (see Annotated Figure 17 above) which faces the convex portion (near 17 in Figure 17) from the vehicle rear side at a position rearward of a fastening portion of the support plate fastened with the bolt (45) and against which the convex portion is pressed when an impact load is input from the front of the vehicle (see Figure 20 when under impact load F).
Regarding claim 2, Yasui discloses the convex portion (see Annotated Figure 17 above) comprises: a contact surface (top of 22, see Annotated Figure 17 aobve) which comes into contact with the fall restricting wall (see Annotated Figure 17 above) when the impact load is input from the front of the vehicle (see Figure 20 where front end of vehicle is under impacT load); and an upper inclined surface (see Figure 13 or Annotated Figure 17 above) which inclines downward from an upper region of the tubular body (44) toward the vehicle rear side and connects the upper region and the contact surface (see Annotated Figure 17 above).
Regarding claim 5, Yasui discloses the support plate (47) is fixed to an edge portion of an opening at a lower end of a mount bracket (see where 39 is attached to 2 at 40 in Figure 11) that bulges downward (see best views in Figure 11), a fixing nut (46) constituting the fastening portion is fixed to an upper surface of the support plate (47), and the fixing nut (46) is arranged close to an edge portion on a front side of the opening of the mount bracket (see Figure 15).
Allowable Subject Matter
Claims 3, 4, and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 4, and 6-10 are indicated as containing allowable subject matter because the prior art, alone or in combination, does not teach or suggest having a reinforcing member having a high rigidity attached to a rear surface side of a fall restricting wall or a step portion comprising a front wall extending downward from the lower end of the mount bracket, a substantially horizontal wall extending from a lower end of the front wall to a rear of the vehicle. The closest prior art is cited above, and used to reject claims 1, 2, and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 includes art related to attachment arrangements for a  subframe for suspension assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616